Citation Nr: 1532090	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-47 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation based on a need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.S., and B.S.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The June 2009 rating decision denied entitlement to special monthly compensation (SMC) based on a need for the regular aid and attendance of another person and/or on being housebound.  

In May 2013, the Board remanded this matter for additional evidentiary development.  

In May 2013, the RO issued a rating decision which granted entitlement to SMC based on being housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  This is, however, only a partial grant of the Veteran's appeal, as SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C.A. § 1114(l), (s).  


FINDING OF FACT

The Veteran is in need of the regular aid and attendance of another person due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he requires the assistance of another person in performing his activities of daily living as a result of his service-connected disabilities.

SMC at the aid and attendance rate under subsection (l) is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114(l); 38 C.F.R. § 3.350(b), 3.352 (a).  

The following criteria will be considered in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.350(b)(3), (4), 3.352(a).  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a).

In this case, service connection is in effect for the following disabilities:  posttraumatic stress disorder (rated as 70 percent disabling); diabetic retinopathy associated with diabetes mellitus, type 2, with complications of hypertension, impotence (rated 50 percent disabling); diabetes mellitus, type 2, with complications of hypertension, impotence (rated 20 percent disabling); chronic kidney dysfunction associated with diabetes mellitus, type 2, with complications of hypertension, impotence (rated 0 percent disabling).  The Veteran has a combined disability rating of 90 percent, effective July 13, 2011; and has also been awarded a total disability evaluation based upon individual unemployability, effective July 13, 2011.

Statements and testimony provided by the Veteran and his family members relay that he is in need of assistance from another person with regards to his activities of daily living.  Collectively, this evidence indicates that the Veteran needs assistance with ambulation and activities of daily living, including bathing, grooming, dressing, toileting, meal preparation, shopping, housekeeping, and laundry.  

Based upon a longitudinal review of the record, the Board finds that the criteria for entitlement to SMC at the aid and attendance rate under subsection (l) is warranted. 38 C.F.R. § 1114(l); 38 C.F.R. § 3.350(b), 3.352 (a).  A May 2009 private treatment summary letter, from D.Y., R.N., noted that the Veteran was considered legally blind and that his visual condition was not expected to improve.  It also noted that the Veteran required assistance for all activities of daily living.  A July 2013 VA aid and attendance examination noted that the Veteran's best corrected vision was 5/200 or worse in both eyes; that imbalance affected his ability to ambulate constantly; and that he was unable to perform "self-feeding, dressing and undressing, bathing, grooming."  The examination report also noted that it was markedly difficult for the Veteran to use the toilet by himself.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC on the basis of the need for aid and attendance of another person have been met.   

ORDER

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


